Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objection
Claims 2-4 and 12-14 are objected to because of the following informalities:  the claims recite “alpha hydroxyl methionine” for “2-hydroxy-4-methylthio-butanoic acid (HMTBA). It is noted that “alpha hydroxyl methionine” has also been used in the art for compound “2-hydroxy- 2-amino- 4-methylthio-butanoic acid, or alpha-hydroxy-L-methionine. For avoiding any ambiguity, it is suggest to use the expression “2-hydroxy-4-methylthio-butanoic acid” in place of “alpha-hydroxy methionine” in the claims. Appropriate correction is required.
Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
The Instruction and/or manual of application of ACTIVATE® DA, Novus International (used in the examples of the application) and the information about the ingredients in the feed additive. Material Safety Data Sheet (MSDS) of the product normally contains such information. 
In response to this requirement, please agree or disagree to the stipulation of each of the following assertions of facts: 
The amounts of HMTBA, benzoic acid and fumaric acid in ACTIVATE® are within the  ranges as recited in claims 4 and 14 .
Claim Rejections 35 U.S.C. 102
Claim construction: Claim 1, drawn to: A method of reducing risk of infection due to consumption of feed contaminated with a virus, the method comprising administering to an animal in need thereof an effective concentration of a feed additive, wherein  the feed additive comprises a mixture of organic acid, and the virus is porcine epidemic diarrhea virus (PEDV), porcine reproductive and respiratory syndrome virus (PRRSV), or Seneca Valley virus (SVA). The application discloses the antiviral activity of a commercial product ACTIVATE® feed additives (see the example in the specification), which comprises the mixture of organic acids as herein claimed. See, the examples. The application does not disclose a method for identifying feed contaminated with the virus. Given their broadest reasonable interpretation consistent with the specification, the claims is construed as Administering the feed additive as claimed, which would read on the commercial product, to animals, such as pigs which are having risk of consuming the contaminated feed. Since the viruses infections have been known and there is no practically effective way to identify the contaminated feed, so as to avoid to feed the animal without the contaminated feeding. Each and every pigs would have been considered as at risk of consuming the contaminated feed and being infected by the virus.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-16, 18-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by sale and public use of ACTIVATE® feed additives as evidenced by ACTIVATE® DA (Data Sheet, 2013) and applicants’ admission that the commercial product comprising the claimed mixture of alpha hydroxyl methionine and organic acids. Particularly, see, the example 1 in the application. In example 1, it discloses that:

    PNG
    media_image1.png
    132
    617
    media_image1.png
    Greyscale

See, page 16 of the specification. The Activate DA date sheet reveal that the feed additives is particularly suitable for pig. See, the entire document. Thus, feeding the feed additive to animal, particularly pigs would inherently practice the claimed invention: reducing risk of infection by the viruses (PEDV, PRRSV and/or SVA). 
As to the limitation of “reducing risk of infection” (claim 1 and 11), reducing viral load (claims 9 and 19), and “increased average weight gain (claims 10 and 20), such benefits would have been inherent to the administering of the commercial feeding additives.  Note, a single prior art reference that discloses, either expressly or inherently, each limitation of a claim invalidates that claim by anticipation. Thus, a prior art reference without express reference to a claim limitation may nonetheless anticipate by inherency. "Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claims limitations, it anticipates." Moreover, "[i]nherency is not necessarily coterminous with knowledge of those ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art." Perricone v. Medicis Pharmaceutical Corp., 432 F.3d 1368, 1375-76 (Fed. Cir. 2005). In addition, "[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); see also Perricone, 432 F.3d at 1377-78 (noting that the realization of a new benefit of an old process does not render that process patentable); Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (stating in the context of a claimed process that was drawn to the same use comprising the same steps of the prior art, "[n]ewly discovered results of known processes directed to the same purpose are not patentable because such results are inherent."). In instant case, “reducing risk of infection” (claim 1 and 11), reducing viral load (claims 9 and 19), and “increased average weight gain (claims 10 and 20), are no more than “newly discovered results” of an old and well-known process. As to claims 5 and 6, reciting contaminated feed, note, in view of the feed may commonly be contaminated by a variety of ingredients and the application of the commercial additive is a massive practice, the administering the feed additive, ACTIVATE® to pigs fed with contaminated feed would have been inevitable. With respect to claims 5 and 6, or 15 and 16, note administering the feed additive and feed either simultaneously or separately/consequently would have been at once envisaged by one of ordinary skill in the art as that the only two option for the administration of two composition.  
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over ACTIVATE® DA (Data Sheet, 2013) in view of applicants’ admission applicants’ admission that the commercial product comprising the claimed mixture of alpha hydroxyl methionine and organic acids. Particularly, see, the example 1 in the application. In example 1, it discloses that:

    PNG
    media_image1.png
    132
    617
    media_image1.png
    Greyscale

(page 16 of the specification),  and Wang et al. (CN 107712313A).
ACTIVATE® DA (NOVUS Data Sheet, 2013, https://na98.salesforce.com/sfc/p/#E0000000Xz5h/a/E0000000XbIw/f6DlHfQqXHr2iue15HSQPaDyH_TgL72W31NQqIliR4k ) reveals that the feed additives has been on sale at least from 2013 and additive comprises 2-hydroxy-4-methylthio butanoic acid (HMTBa) and organic acids. As feed additive, it is particularly suitable for pigs, poultry and fish. HMTBa serves as source of methionine. See, the entire document. 
ACTIVATE® DA (Data Sheet, 2013) does not disclose the information of the organic acids in the additive,  the particularly amounts of the additive to be used with feeds, nor the particular benefits as recited in the claims, i.e., “reducing risk of infection” of the viruses recited herein  (claim 1 and 11), reducing viral load of the infected viruses  (claims 9 and 19), and “increased average weight gain (claims 10 and 20).	
However, applicants admitted that instant application is based on the evaluation of the efficacy of ACTIVATE DA, which comprising HMTBa, benzoic acid and fumaric acid. See, paragraph [0050] of the specification herein, as recited above. It would be a reasonable conclusion that the commercial feed comprising the HMTBa, benzoic acid and fumaric acid, in respective amounts as recited in the claims herein. Applicants also acknowledged that the recited feed contamination and the viruses have been known in the art as risk factors for infecting the animal. See, the Background section of the specification. 
Wang et al. teach that organic acids as feed additive for animals, particularly for piglet, have been known for maintaining and/or improving the functions gastrointestinal track and improving growth performance and immunity against invasive microorganism. Many scientific studies have confirmed that the organic acid in feed produces acidic conditions in the gastrointestinal tract by reducing the pH value to achieve sterilization or antibacterial effects on pathogenic microorganisms. The decrease in pathogen concentration leads to a decrease in toxic bacterial metabolites and a decrease in competition with the host for nutrients, which leads to an increase in the host's body weight. See, particularly, paragraphs [0004] to [0005] (all the citations of Wang is based on the translation). The amount of acidifies (organic acids) in feed for piglet is in the range of 0.2 to 0.4 % by weight. See, paragraph [0024]. Wang et al. further discloses that HMTBA has been an old and well-known feed additive used as a source of methionine, which can provide many benefits, including improving digestibility of dietary nutrients. See, paragraph [0028], fumaric acid, benzoic acid, and other acids, such as sorbic acid, formic acid, have also been well-known in the art for promoting the growth, inhibiting pathogenic microorganisms, and/or lowering the pH /improving growth and feed conversion efficiency. See, paragraphs [0026] to [0033]. Wang particularly teach a feed additives comprising the hydroxymethione (HMTBA) and a combination of various organic acids, including fumaric acid, benzoic acid, etc. See, the examples paragraphs [0041] to [0050]. Wang et al. demonstrated that the acidifier additive would increasing the performance of feed, promoting the growth of the pigs. See, particularly, paragraphs [0064] to [0071]. Wang et al. particularly discloses that the compound acidifier for feed can significantly improve the growth performance and intestinal health of weaned piglets, can effectively reduce the total number of harmful bacteria in the intestines of weaned piglets, increase the number of beneficial bacteria, and also improve the animal’s antioxidant capacity, and immune function. See, paragraph [0090]. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use a acidifier feed additive comprising HMTBA, and organic acids, such as the commercial product ACTIVATE® DA, for feeding those pigs, which are at risk of feeding on contaminated feed and/or being infected by the viruses recited herein.
A person of ordinary skill in the art would have been motivated to use a acidifier feed additive comprising HMTBA, and organic acids, such as the commercial product ACTIVATE® DA, for feeding  pigs being at risk of feeding on contaminated feed and/or being infected by the viruses recited herein because the combination of HMTBA and organic acids, particularly, fumaric acid and benzoic acid, are particularly known for improving the performance of the feed, including improving digestion function, promoting growth and immune functions. The administration of the feed additives would have been reasonably expected to reduce the risk of infection and increase the average weight gain because the additive has been known for improving digestion function, promoting growth, and improving immunity. 
As to the limitation of reducing viral load (claims 9 and 19), note, an improved immunity would have been reasonably expected to suppressing the viral infection and thus reducing the viral load in the animals. With respect to claims 5 and 6, reciting that the feed has been contaminated with the virus, not it would have been obvious to use the acidifier feed additive comprising HMTBA, and organic acids, with the feed as the feed additive would have been expected to improving the growth, health and immunity of the animal and would make the animal more tolerable toward the viral infection. 
With respect to claims 7 and 17, reciting the employment of the feed additive at a level of 0.05% by weight of the feed, note, the claims use comprising, opening to other acid. Thus, use 0.05% of the combination of HMTBA, fumaric acid and benzoic acid, and other acids known in the art for feed additive to reach optimal performance would have been with the skill of ordinary skill in the art. Note, the optimization of a result effective parameter, e.g., effective amounts of organic acids for their known function, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 21.  
Furthermore, the instant claims are directed to effecting a biochemical/biological functions with old and well known compounds. The argument that such claims are not directed to the old and well known ultimate utility (promoting health growth of the animal) for the compounds, e.g., the combination of HMTBA and organic acids, are not probative. It is well settled patent law that mode of action elucidation does not impart patentable moment to otherwise old and obvious subject matter. Applicant’s attention is directed to In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.” In the instant invention, the claims are directed to the ultimate utility set forth in the prior art, albeit distanced by various biochemical/biological function. The ultimate utility for the claimed compounds is old and well known rendering the claimed subject matter obvious to the skilled artisan. It would follow therefore that the instant claims are properly rejected under 35 USC 103.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627